Citation Nr: 0515772	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968 and from October 1990 to June 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was before the Board in October 2003 when it was 
remanded for additional development.

In January 2003, a hearing before the undersigned Acting 
Veterans Law Judge was held at the VA office in San Antonio, 
Texas.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran underwent a VA psychiatric examination in 
September 2004.  The VA examiner indicated that the veteran 
had undergone a VA psychiatric examination in November 2003.  
He stated that although he reviewed the November 2003 
examination report from his computer, the examination report 
had not been associated with the veteran's claims file.  A 
review of the evidence of record confirms that the November 
2003 VA examination report has not been associated with the 
veteran's claims file.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file the November 2003 VA 
examination report, following the procedures prescribed in 38 
C.F.R. § 3.159(c)(2) (2004).

Furthermore, during his January 2003 travel Board hearing, 
the veteran indicated that he was receiving treatment for his 
PTSD from Dr. Ferrier, a private psychiatrist.  By letter 
dated in March 2004, the AMC requested that the veteran 
submit evidence that his service-connected PTSD had increased 
in severity, to include private treatment records.  The AMC 
did not specifically request that the veteran submit 
treatment records from Dr. Ferrier, or the appropriate 
Authorization and Consent Form that would have allowed the RO 
to obtain records from Dr. Ferrier.  On remand, another 
attempt should be made to obtain these treatment records.  

Accordingly, in view of the foregoing, the case is hereby 
REMANDED to the RO via the AMC for the following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record the report of the veteran's 
November 2003 VA psychiatric examination.  
If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.

2.  The RO should provide the veteran 
with forms to authorize the release of 
medical records pertaining to his 
treatment for PTSD.  Specifically, the RO 
should request that the veteran complete 
and sign an authorization for release of 
information from Dr. Ferrier.  The 
authorization should include the complete 
address for the doctor or medical 
facility and the approximate dates of 
treatment.

3.  The RO should then request medical 
records from all providers and facilities 
for which the veteran provides releases.

4.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

5.  After all appropriate evidentiary 
development has been completed, the RO 
should readjudicate the issue of 
entitlement to an initial rating in 
excess of 50 percent for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and 
provided the requisite opportunity to 
respond.

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


 action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




